Case _9:18-cv-80176-BB Document 237-9 Entered on FLSD Docket 07/03/2019 Page 1 of 5

 

Deed of Trust between:
Wright International Investments Ltd (IBC 064409)

And
Tulip Trading Ltd (IBC 093344)
The parties.
Date: 23" October 2012

It is noted that this document and deed

Whereas, the companies are registered as International companies in the Seychelles, they are
seeking to legal form a partnership in order to best exploit and utilise their joint assets.

This deed is formed as a Declairation of Trust.

Together, the parties shall be jointly known as the “Tulip Trust” for the purposes of this joint
endeavour and partnership.

 

 

 

CONFIDENTIAL DEF_00050985
 

Case _9:18-cv-80176-BB Document 237-9 Entered on FLSD Docket 07/03/2019 Page 2 of 5

We, the listed trustees (as defined below) do HEREBY UNDERTAKE AND AGREE to act and be bound
as trustees and/or agents acting on good faith for the parties.

We agree as follows:

1. That we will act as the holder and as nominee, agent and trustee for the parties who are at
all times the beneficial owners.

2. That we undertake and agree to act in the process known as “the Trust” being a DAC formed
using a split key cryptographic process.

3. That we exercise the votiong power in this agree ment through the DAC and software based
provisions formulated in the distribution of the keys.

4. Maintain complete secrecy concerning this agreeemtn and deed until at least the year 2015.

5. The parties agree that the listed agents/trustees can act as agents and disperse assets ina
manner that is beneficial to the parties.

6. The parties agree that the trustees can enter into binding agreement for the parties.

7. The parties agree that where any issues (incl. Bankruptcy) impact the operation of binding
agreement between the trustees and a third party that the other trustees will act in place of
that trustee to ensure that the agreement is binding and valid.

a. this applies where the trustees can act for another trustee and not in respect of a
third party.

b. Where a trusetee is unable to act, the parties will do all intheir power to ensure the
validity of any agreement entered into alidly by the trustees.

8. The parties agree to be legally bound by all loans, dispersements and contracts signed in any
manner by at least two of the trustees and will act to ensure that such an agreement is
legally binding.

9. This deed will operate until 01 Jan 2020 unless extended and agreements entered into by
the parties may not exceed 31 Dec 3020.

10. One key slice will go to each trustee with three issued to Dr Wright.

The assets to be settled in this joint agreement and deed between the parties include:

1. All Assets held in Liberty Reserve (Costa Rica) under the company Wright International
investments Ltd
2. All Assets held in Liberty Reserve (Costa Rica) by Craig Steven Wright for and under the
company Tulip Trading Ltd
3. All Bitcoin and associated ledger assets transferred into Tulip Trading Ltd by Mr David
Kleiman on Friday 10°" June 2011 following transfer to Mr Kleiman from Dr Wright on the
09" June 2011.
a. This formalises the transfer from Mr Kleiman of the assets moved 09" June 2011
from Dr Wright to the care of Mr Kleiman.
b. This incles the 1,100,111 Bitcoin held under that former arrangement and the
attached conditions.
c. The Software licence payments from Casino gaming operations into Liberty
exchange.
4. All Assets in Liberty exchange Costa Rica and in Bitcoin wallets are to be treated as ledger
entries unless moved to independent third parties for value.
5. The trustees may assign and exchange rights to these assets and the parties will ensure that
all valid third party agreeemnts are honoured.

 

 

 

CONFIDENTIAL DEF_00050986
Case _9:18-cv-80176-BB Document 237-9 Entered on FLSD Docket 07/03/2019 Page 3 of 5

 

 

6.

Savannah Ltd will act for the parties where appropriate and for any bearer share holders of

the parties who are validly appointed.

 

 

CONFIDENTIAL

DEF_00050987
Case _9:18-cv-80176-BB Document 237-9 Entered on FLSD Docket 07/03/2019 Page 4 of 5

 

DATED this 23 October 2012.

 

  

 

Savarenal

 

 

 

 

CONFIDENTIAL DEF_00050988
Case _9:18-cv-80176-BB Document 237-9 Entered on FLSD Docket 07/03/2019 Page 5 of 5

 

Trustees to this declairation of Trust:

 

The company in the UK registered by #08248988

Ms Uyen Nguyen (USA)
Craig Steven Wright [i
David Kleiman (PGP OxAODAOEB2E545EB7B)

Panopticrypt Pty Ltd (ABN 34 151 567 118)

Savanah Ltd (see below, of Seychelles)

The holder of PGP key IDs Ox4fficfebc941feéd
0x491f9bdfOf7bd4ad
Ox18c09e865ec948al

Acting for Savanah Ltd
Ms. Selma Francis
Mr. Tim Maland
Mrs. Lianna Tall
Mr R. Gustavsson, Manilla, Philippines
Mr Imran Chughtai, Stockholm, Sweden
Global Gateway 8,
Rue De La Perle,
Providence,
Mahe,

Seychelles

 

 

 

CONFIDENTIAL DEF_00050989
